[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#109.01)
The plaintiff's motion to strike (#109.01) the defendant's first and second set-offs, counterclaims, and special defenses is denied. In a motion to strike on the ground of nonjoinder of a necessary party, the facts relied upon must appear in the pleadings. National Mortgage Co. v. Tempkin, Superior Court, Judicial District of Litchfield, Docket No. 065542 (May 24, 1995, Pickett, J.). Furthermore, a set-off defense is a proper special defense when there are mutual debts between the plaintiff and defendant. General Statutes § 52-139; see also Lyon v. Sammartino,
CT Page 12943 Superior Court, Judicial District of Tolland, Docket No. 057199 (May 12, 1995, Rittenband, J.).
So Ordered.
Dated at Stamford, Connecticut this 8th day of November, 1995.
RICHARD J. TOBIN, JUDGE